DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements submitted on July 26, 2021 and September 20, 2022 have been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 7-9, and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Madsen (U.S. Patent # 6,941,338 B1).
Regarding claims 1 and 7, Madsen teaches and discloses a method and access node (base station, BS, 114, figure 3) (figure 3; column 4, lines 19-21) for hosting an edge application (identification of the objects/files/application stored in the BS and cache) executed by the access node in a mobile communication system, the access node comprising: a transceiver; and at least one processor configured to: 
receive via the transceiver, from a user application of a mobile terminal UE (web browser application of the terminal; column 1, line 26), a request packet requesting a service, wherein the request packet includes information on a destination of the request packet (column 4, lines 33-38 and 42-52; column 6, lines 8-10; figures 3-4; teaches a base station intercepting and analyzing a request packet send by a user), and 
in case that the destination of the request packet corresponds to the edge application, deliver via the transceiver the request packet to the edge application and provide via the transceiver the service to the user application of the mobile terminal by using the edge application (the address/URL for a web page) (column 4, lines 33-38 and 42-52; column 6, lines 8-10; figures 3-4; teaches a base station intercepting and analyzing a request packet send by a user, wherein the request packet has an address/URL for a web page which is analogous to the destination of the request packet and further makes the association between the address/URL for the web page and the cached information corresponding to the addressed/requested web page and the application/program/module in the base station determining, based on the destination information, if the requested service/file/object is located in the cache of the base station and subsequently providing the user with the service/file/object).

Regarding claims 2 and 8, Madsen further teaches and discloses wherein the providing the service to the user application of the mobile terminal by using the edge application comprises: transmitting, to the user application of the mobile terminal, a packet associated with the service via the edge application (column 4, lines 33-38 and 42-56; column 6, lines 11-26; figures 3-4; teaches the application/program/module in the base station determining, based on the destination information, if the requested service/file/object is located in the cache of the base station and subsequently providing the user with the service/file/object).

Regarding claims 3 and 9, Madsen further teaches and discloses in case that the destination of the request packet does not correspond to the edge application, delivering the request packet to a core network (CN) (network, 100, figure 3 including 98, figure 3) (column 4, lines 33-38 and 42-56; column 6, lines 26-47; figures 3-4; teaches delivering the request, based on the destination information, to the content servers of the core network if the requested service/file/object is not located in the cache of the base station).

Regarding claims 5 and 11, Madsen further teaches and discloses wherein the information on the destination of the request packet comprises at least one of a destination Internet Protocol (IP) address or a Universal Resource Locator (URL) (the address/URL for a web page) (column 4, lines 33-38 and 42-52; column 6, lines 8-10; figures 3-4; teaches a base station intercepting and analyzing a request packet send by a user, wherein the request packet has an address/URL for a web page).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madsen (U.S. Patent # 6,941,338 B1) in view of LEE et al. (hereinafter Lee) (U.S. Patent Application Publication # 2013/0246564 A1).
Regarding claims 4 and 10, Madsen disclose the claimed invention, but may not expressly disclose identifying whether additional information related to the service is necessary for the edge application to provide the service; transmitting, to a public application, a request for the additional information related to the service after receiving the request packet; obtaining the additional information from the public application in response to the request; and providing the service to the user application of the mobile terminal by using the obtained additional information.
Nonetheless, in the same field of endeavor, Lee teaches and discloses identifying whether additional information (destination address associated with content provider; [0048]) related to the service is necessary for the edge application to provide the service; transmitting, to a public application (cache), a request (request for content; [0012]) for the additional information related to the service after receiving the request packet (content identifier of the cached data; [0047]) (cache, 170, associated with the base station, 120, figures 1 and 4C); obtaining the additional information from the public application in response to the request; and providing the service to the user application of the mobile terminal by using the obtained additional information ([0012]; teaches “enable a network device to temporarily store particular content, received from a content provider, for provisioning to one or more user devices…in response to a request for the particular content from a user device, retrieve the particular content that has been temporarily stored…”; [0044]; [0047]; [0048]; teaches “…monitoring the first traffic, identify a traffic flow associated with a request received from user device 110…examine one or more packets (e.g., a packet trailer, header, label, payload, etc.) associated with the traffic flow, and may identify…a destination address (e.g., associated with content provider 180 and/or CDS 175)…identify, within the packets, information associated with content being requested by user device…”; [0059]; teaches a request packet from a user including destination information corresponding to content information for retrieving and sending content store in cache).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate parsing and analyzing destination information which corresponds with content information of cached content in a request received at a base station as taught by Lee with the method and device as disclosed by Madsen for the purpose of parsing and filtering packets received at the access node in order to deliver content more efficiently.

Claims 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madsen (U.S. Patent # 6,941,338 B1) in view of Fox et al. (hereinafter Fox) (U.S. Patent Application Publication # 2015/0024737 A1).
Regarding claims 6 and 12, Madsen disclose the claimed invention, but may not expressly disclose wherein the request packet is delivered using a web application program interface (API) or software development kit (SDK) to the edge application through a network information handler included in the access node.
Nonetheless, in the same field of endeavor, Fox teaches and suggests wherein the request packet is delivered using a web application program interface (API) or software development kit (SDK) to the edge application through a network information handler included in the access node ([0233]; [0236]; [0237]; figure 5 and 6; API; teaches an application included in the platform, 700, within the access node providing a service or information using an API associated with the location of the access node from an application included in the access node and transmitting the information related to the service to the terminal).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate application included in an access node including services information using an API as taught by Fox with the method and device as disclosed by Madsen for the purpose of efficient providing services to a requesting terminal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 9 of U.S. Patent No. 10,601,709 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  
Instant Application (17/385,276)
U.S. Patent No. 10,601,709 B2
Claim 1
Claim 1
A method for hosting an edge application executed by an access node in a mobile communication system, the method comprising: receiving, from a user application of a mobile terminal, a request packet requesting a service, wherein the request packet includes information on a destination of the request packet; and in case that the destination of the request packet corresponds to the edge application, delivering the request packet to the edge application and providing the service to the user application of the mobile terminal by using the edge application.
A hosting method by an electronic device, the method comprising: storing first destination information of an application executed in the electronic device; receiving, from a user application of a terminal, a request packet requesting a service, wherein the request packet includes second destination information of the request packet; identifying whether the second destination information corresponds to the first destination information; if the second destination information corresponds to the first destination information: delivering the request packet to the application executed in the electronic device; identifying whether additional information related to the service is necessary for the application executed in the electronic device to provide the service corresponding to the request packet; transmitting a request for the additional information related to the service to a public application after receiving the request packet; obtaining the additional information from the public application in response to the request; and providing the service to the user application of the terminal by using the application executed in the electronic device and the additional information obtained from the public application; and delivering, through a core network (CN), the request packet to the public application, if the second destination information does not correspond to the first destination information.
Claims 2 and 8 are anticipated by claim 1 of the patent.
Claims 3 and 9 are anticipated by claim 1 of the patent.
Claims 4 and 10 are anticipated by claim 1 of the patent.
Claims 5 and 11 are anticipated by claim 7 of the patent.
Claims 6 and 12 are anticipated by claim 2 of the patent.
Claim 7
Claim 9
An access node for hosting an edge application executed by the access node in a mobile communication system, the access node comprising: a transceiver; and at least one processor configured to: receive via the transceiver, from a user application of a mobile terminal, a request packet requesting a service, wherein the request packet includes information on a destination of the request packet, and in case that the destination of the request packet corresponds to the edge application, deliver via the transceiver the request packet to the edge application and provide via the transceiver the service to the user application of the mobile terminal by using the edge application.
An electronic device in a mobile communication system, the electronic device comprising: a transceiver; a storage configured to store first destination information of an application executed in the electronic device; and a processor configured to: control the transceiver to receive, from a user application of a terminal, a request packet requesting a service, wherein the request packet includes second destination information of the request packet; identify whether the second destination information corresponds to the first destination information; if the second destination information corresponds to the first destination information: deliver the request packet to the application executed in the electronic device; identify whether additional information related to the service is necessary for the application executed in the electronic device to provide the service corresponding to the request packet; transmit a request for the additional information related to the service to a public application after receiving the request packet; obtain the additional information from the public application in response to the request; and provide the service to the user application of the terminal by using the application executed in the electronic device and the additional information obtained from the public application; and control the transceiver to deliver, through a core network (CN), the request packet to the public application, if the second destination information does not correspond to the first destination information.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
October 22, 2022